-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

            Applicant’s response dated May 11, 2022, to the restriction requirement dated March 21, 2022, is acknowledged. 
Priority 
	This application claims foreign priority in the People’s Republic of China application CN 202010158211.3 filed on 03/09/2020.
Claim Status
Claims 1-10 are pending. Claim 5 was amended. Claims 5-7 are examined. Claims 1-4 and 8-10 are withdrawn.  
Election/Restriction
Applicant’s election without traverse of Group II (Claims 5-7), drawn to a method of making an external dressing in the reply filed on May 11, 2022, is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 1-4 and 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being withdrawn to a non-elected invention, and non-elected species of the invention, there being no allowable generic or linking claims. 
            Response to the restriction requirement of March 21, 2022 was timely filed. 
Claims 5-7 are examined on the merits.
Information Disclosure Statement
	In IDS dated 04/02/2020, citations of foreign patent documents 1-3 were amended by crossing out “CLAIMS 1-10” adding “Abstract” because only Abstracts in English language were provided for these three documents. English language translation of the claims was not provided for either of the cited documents. 
Claim Rejections – 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 expresses a weight ratio of chitosan to the finished external dressing as a percentage, and it expresses a weight ratio of each of cellulose, hyaluronic acid, collagen, gelatin, and sodium alginate to the solvent as a percentage. The claim is indefinite because the scope of the weight ratio is unclear. A weight ratio of two elements is a unitless value. For example, a weight ratio of 1g of A to 1g of B is 1:1. In the present case the scope of the claimed weight ratios is not clear because they are expressed as a percentage and it is unknown how much of each component is required.  
Claim 5 is indefinite because the scope of step (iii) is unclear. It is not clear how the phrase “by the natural polymer selected in the solvent and the urokinase” is intended to modify the step of “forming a liquid dressing containing urokinase”. Step (iii) is further indefinite because it requires regulating and adding sodium chloride without specifying what is being regulated and to what the sodium chloride is being added. Similarly, the step is further indefinite because it does not state what is being integrally stirred and mixed into a colorless or white translucent gelatinous substance.    
Claim 6 is recites the limitation "the hydrogen phosphate and/or bicarbonate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the mixed solvent" in line 2. There is insufficient antecedent basis for this limitation in the claim.
 Claim 6 is indefinite because it is unknown how the “wherein” clause is connected to the method steps in claim 5. The “wherein” clause does not require any active method steps. Instead, the claim describes the hydrogen phosphate and/or bicarbonate as being mixed in the mixed solvent. The claim is further indefinite because it is not clear if the two components are required since the range of “not greater than 3%” includes 0%, which could make adding said components optional. 
Claim 7 is indefinite because it depends from and contains indefinite limitations of claim 6.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 2003/0203031 A1 Published October 30, 2003), Deziel (How to Make Sodium Chloride Solutions, Published April 30, 2018, pages 1-5, accessed from https://sciencing.com/make-sodium-chloride-solution-4514459.html), Jin (The Journal of Infectious Diseases, Published 2005, pages 429-437), Foster (WO 2004/112851 A1 Published December 29, 2004), and Lee (Prog Polym Sci. Published January 2012, pages 106-126).
The claims encompass a method of making an external dressing. 
The teachings of Shah are related to hydrogel compositions comprising polystyrene sulfonate, a known immune-modulation drug (Abstract), and a method of making an encapsulation device of different shapes and sizes that allow targeted therapeutic applications (paragraph 0087). The method includes obtaining alginate, preparing a 2% solution of defined quantity in 0.9% NaCl solution, shaking the alginate in the NaCl solution to dissolve the alginate, adjusting the pH to 7.4, and supplying a 2% alginate solution in ready to use vials (paragraphs 0088-0101). The ready-to-use polymer solution is diluted to 1% by using 0.9% NaCl. Isotonic gel in 0.9% NaCl, will lead to mechanically stable hydrogel (paragraph 0102). The solution is ready for encapsulation of polystyrene sulfonate (paragraph 0103). Hydrogel formation of ultrapurified alginate and polystyrene sulfonate form the basic template to improve biocompatibility, hemocompatibility, and immune tolerance. In burns it can serve as dressing material (paragraph 0105). In one embodiment, the encapsulated polystyrene sulfonate is administered in combination with an immune modulating drug (claim 5).    
Shah does not teach the step of preparing the isotonic sodium chloride solution. 
Deziel teaches a method of making a pure saline solution by combining distilled water with sodium chloride in a flask to make a normal saline solution or 0.9% solution, by swirling the flask until the salt is dissolved (page 2). 
Shah and Deziel does not teach urokinase. 
Jin teaches urokinase as a serine protease that modulates innate and adaptive immune responses and acts as an endogenous antibiotic (Abstract).  
The teachings of Shah and Deziel are related to compositions comprising normal saline and it would have obvious to have combined them because they are in the same field of endeavor. It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a dressing for a burn comprising a hydrogel comprising the steps of combining alginate with normal saline in a concentration of 2% to form a solution, adjusting the pH of the solution to 7.4, diluting the solution with additional normal saline in order to obtain a 1% alginate solution, and combining the resultant with polystyrene sulfonate in order to form a isotonic hydrogel as a dressing for a burn, with a reasonable expectation of success because Shah teaches the same method of making a dressing for a burn. It would have been obvious to added an additional immune modulating drug to the solution, with a reasonable expectation of success because Shah teaches an embodiment where encapsulated polystyrene sulfonate is administered in combination with an immune modulating drug. Shah does not teach how the normal saline was formed. It would have been obvious to have formed the normal saline by combining distilled water with sodium chloride and mixing the two until sodium chloride is completely dissolved, with a reasonable expectation of success because it was known from Deziel that normal saline is formed by combining sufficient amounts of distilled water with sodium chloride and mixing the two under the sodium chloride is dissolved. 
 Jin and Shah modified with Deziel are related to compositions comprising drugs for modulating an immune response, and it would have been obvious to have combined them because they are in the same field of endeavor. It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have selected urokinase as the additional immune modulating drug, with a reasonable expectation of success because Jin teaches that urokinase known to modulate innate and adaptive immune responses. One of skill would have been further motivated to utilize urokinase because it was known form Jin that urokinase acts as an endogenous antibiotic, and Shah teaches that adding antibiotics to the composition in order to prevent bacterial contamination and improve shelf life (paragraph 0096). One of skill would had a reasonable expectation of success in administering urokinase to a burn wound, because it was known from Foster that a hydrogel dressing is suitable for delivering enzymes to a wound (Abstract), where enzymes include urokinase (page 5 lines 19-22). It would have been obvious to have further added normal saline in order to maintain the hydrogel isotonic because Shah teaches that hydrogel should be isotonic and describes the formed isotonic hydrogel as mechanically stable. Shah does not teach whether or not the hydrogel is colorless or white translucent. It would have been reasonable to expect the prior art hydrogel to be either colorless or white translucent because it is formed from the same elements as claimed hydrogel. Regarding urokinase concentration ranges in claims 5 and 7, the prior art does not teach suitable amounts of urokinase in the dressing. It would have been obvious to the skilled artisan to determine amounts of urokinase that are suitable for delivery to the burn being treated. Determining amounts of a drug in a wound dressing is routine in the art and one of skill would have been capable of doing so based on intended use of the dressing, the severity of the burn wound, and the patient population being treated. The purpose of the claimed method is to form an external dressing and the prior art method is a method of making a dressing for a burn, which is an external dressing. Considering that the claimed method and the prior art method are intended to make an external dressing, it would have been reasonable to conclude that the external dressing of the prior art would have contained urokinase in a concentration range that is at least close enough to the claimed range, that one of ordinary skill in the art would have expected them to have the same properties. Considering the breadth to the claimed ranges of urokinase and the lack of evidence of the criticality of the claimed ranges.
Shah does not state the counter ion on the alginate. It would have been obvious to have utilized sodium alginate in Shah’s method, with a reasonable expectation of success because was known from Lee that commercially available alginates are extracted from brown algae by treatment with sodium hydroxide. Either sodium or calcium chloride are added to the filtrate in order to precipitate the alginate. This alginate is further purified and converted to water soluble sodium alginate powder (page 2 Alginate: general properties).     
	The weight ratio of the sodium alginate to the solvent not being greater than 2% is indefinite for reasons described above. The limitation cannot be addressed because the scope of amounts of sodium alginate and solvent is unknown. The prior art composition contains alginate in a concentration of 1% in normal saline. The claimed amounts of sodium alginate and solvent are considered obvious because the prior art method results in the formation of a hydrogel, and claimed method is a method of making a gelatinous substance. 
	Regarding claim 6, the prior art teaches that the pH of the solution used to make the hydrogel is 7.4, thus the claimed pH range is obvious. The limitation that requires the hydrogen phosphate and/or bicarbonate to be mixed in the mixed solvent an amount not greater than 0.3% of the total weight of the external dressing, cannot be addressed because its scope is indefinite to the extent that the prior art cannot be applied. It is unknown at what point in the method the components are added or if the two components are required because “not greater than 0.3%” encompasses 0%, which could be interpreted that the two components are optional. The prior art does not require adding either of the two components to the composition, which makes the claim obvious because 0% is encompassed by “not greater than 0.3%”. 
	Combining prior art elements according to known methods to obtain predictable results supports obviousness and the selection of a known material suitable for its intended purpose supports obviousness. The application was reviewed and there is no evidence that the claimed method produces unexpected results nor that any of the claimed parameters are critical. 
Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.  The examiner can normally be reached on 8-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alma Pipic/
Primary Examiner, Art Unit 1617